Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This is a reply to the request for Continued Examination (RCE) filed on 02/26/2021, in which Claim(s) 1-13 are presented for examination.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Response to Argument
Double Patenting Rejection:


Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 1-13 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim. 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-13 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “using a computing device, sensors, cameras and biometric capturing devices to perform the steps of:”; and 

It is unclear which devices are performing which following “steps of” within the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being obvious over Shah et al. (Pub. No.: US 2017/0061161 A1; hereinafter Shah) in view of Littrell (Pub. No.: US 2018/0234414 A1).
claims 1, 4, 6, 8, 10 and 12, Shah discloses a computer-implemented process of authenticating a user requesting access to protected entity using credentials that are personalized using sequence made up of one or more of user's biometric identities, gestures, voice input, plain characters, formatted characters, unformatted symbol, formatted symbol, unformatted picture and formatted picture, the process comprising [Shah; ¶7-10]:
using a computing device, sensors, cameras and biometric capturing devices to perform the steps of:
capturing sequence that includes credential members such as one or more of user's biometric identities, gestures, voice input, plain characters, formatted characters, unformatted symbol, formatted symbol, unformatted picture and formatted picture from the user, wherein the biometric identities comprise one or more of user's finger prints, toe prints, knee scan, iris scan, palm vein and any other body feature or part's image or scan that uniquely identifies a person, formatted characters formatted using formatting options comprising Font, Font Size, Font Color, Shading, Font Style, Font Effects, Font Underline, and character effects, formatted symbol and picture formatted using formatting options comprising of applying picture effects, tinting, filtering, folding, cropping, coloring, cutting, zooming, styling, picture bordering, and framing (prompting the user for electronic signature, with specific format instructions on the display and capturing the user enter signatures with formatted instructions [Shah; Fig. 3 and associated text]);
wherein sequence is made up of at least two members and while comparing, all members of sequence and its order are considered as one individual unit must match to corresponding input to return true match (the password based user signature as a whole is a password, in which it requires multiple different combination of formats, of which the whole signature (password) 
comparing the captured credentials against credentials stored on a server that are designated by the user as valid credentials prior to requesting access (comparing the captures signature on the authentication server [Shah; Fig. 3 and associated text]);
flagging the captured credentials as valid and allowing the user to have access when the comparison indicates that a match occurs, flagging the captured credentials as invalid and rejecting the request for access when the comparison indicates that a match does not occur (flags, alert, logs for all valid/invalid signature [Shah; Fig. 3 and associated text]);
alerting the user via alert communication methods chosen by the user including email, text message. Smartphone Notifications, voice message, voice call, SMS, audible alarm, or visual clues (flags, alert, logs for all valid/invalid signature [Shah; Fig. 3 and associated text]); and
logging the user action, process steps and its outcome  (flags, alert, logs for all valid/invalid signature [Shah; Fig. 3 and associated text]).
Shah does not explicilty discloses wherein sequence is made up of at least two credential members with at least one credential member being biometric identity and while comparing, all credential members of sequence and its order are considered as one individual unit; however, in a related and analogous art, Littrell teaches this feature.
In particular, Littrell teaches obtaining biometric data, combining the biometric data with a password/OTP, etc., to create a digital string, and the digital string is use for authentication, as such the digital string is an individual unit created from the biometric data and the password [Littrell; ¶16-18]. It would have been obvious before the effective filing date of the claimed 

Regarding claims 2, 5, 7, 9, 11 and 13, Shah-Littrell combination discloses wherein the protected entity is a restricted physical area, restricted property, restricted media, lockers, safe deposit box, restricted items, software application, software service, website, web service, data, information, hardware device, mobile app, smartphone app, physical area, physical item, bank account, trading account, beneficiary account, credit limit, monetary balance, reward points, transaction approval, payment approval, computing device, smart phone, tablet, laptop, server or communication device (transactions approval and other authentication methods [Shah; Fig. 3 and associated text]).

Regarding claim 3, Shah-Littrell combination discloses process of claim 1, wherein the valid credentials are set for each time range and time range is of duration of minutes, a day, days, week, weeks, month, years, day of week or time period of the day (flexibility for times and date with signatures characters [Shah; ¶29]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/DAO Q HO/Primary Examiner, Art Unit 2432